 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

Dated

 

Manufacturing, Supply and

Development Agreement

 

Parties

 

MiniFAB (Ault) Pty Ltd

ACN 100 768 474

 

TearLab Research, Inc.

 

Contact

 

Bernard O’Shea

Norton Rose Fulbright Australia

Level 15, RACV Tower, 485 Bourke Street, Melbourne, Victoria 3000

Tel: +61 (0)3 8686 6573

www.nortonrosefulbright.com

Our ref: 2626784

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



  

   



 

Contents

 

1. Definitions and interpretation   1 2. Establishment of New Location   8 3.
Manufacture of Product   9 4. Forecasting and ordering   11 5. Delivery   15 6.
Price   17 7. Disaster Recovery Planning   17 8. Development of New Products  
18 9. Intellectual Property   24 10. Obligations of MiniFAB   28 11. Meeting  
29 12. Amendments to Specifications   29 13. Registrations, safety and Product
liability   31 14. Insurance   32 15. Warranties   32 16. Sub-Contractors   33
17. Term, breach and termination   33 18. Liability and Indemnity   37 19.
Confidentiality   39 20. Disputes   41 21. Force Majeure   43 22. Notices   43
23. General   44 Schedule 1 - Pricing Schedule   47 Schedule 2 Base Card   48
Schedule 3 Finished Product   49 Schedule 4 Deed Poll of Accession   50 Annexure
A Requirement Definitions of Product   51 Annexure B Specifications for Product
  52

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



  

   

 

Agreement dated March 2016

 

Parties MiniFAB (Aust) Pty Ltd ACN 100 768 474   of 9 The Centreway, Mount
Waverley, Victoria 3149,   Australia   (MiniFAB)       TearLab Research, Inc.  
of 9980 Huennekens St, Suite 100, San Diego, CA 92121, U.S.A.   (TearLab)

 

Introduction

 

A. MiniFAB and TearLab entered into a manufacturing and development agreement on
19 July 2011 which was subsequently varied by a deed executed in or about May
2013 (the agreement as amended being the Original Agreement).     B. The parties
have agreed to replace the Original Agreement with this Agreement to provide
for:

 

  (1) the manufacture and supply of certain products, being initially the first
product developed under the Original Agreement;         (2) the terms and
conditions governing the development of future products or variations to
existing products;         (3) the future alteration of the supply arrangements
to provide for manufacture and supply of the relevant products through a MiniFAB
owned and controlled entity based in the United States; and         (4) the
transition period of pricing mechanisms in the old agreement to the new
agreement.

 

It is agreed

 

1. Definitions and interpretation     1.1 Definitions       In this Agreement:

 

  (1) Affiliate means with respect to any person, any other person controlling,
controlled by or under direct or indirect common control with such person. A
person will be deemed to control a corporation (or other entity) if such person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation (or other entity), whether
through the ownership of voting securities, by contract or otherwise.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -1- 

   

 

  (2) Agreement means this document, including any schedule or annexure to it;  
      (3) Base Card means the Osmolarity Test Card as further described In
Schedule 2:         (4) Business Day means a day that is not a Saturday, Sunday
or any other day which is a public holiday or a bank holiday in Melbourne,
Australia or California, United States;         (5) cGMP means current Good
Manufacturing Practices, as established by the FDA;         (6) Commencement
Date of Original Agreement means January 1, 2010;         (7) Commercially
Reasonable Efforts means the exercise of such efforts and commitment of such
resources by MiniFAB as would be expended on, or committed by MiniFAB for, a
comparable development or manufacturing program of a similar scope and at a
similar stage in development or product lifecycle, comparable profit margin and
potential, competitive landscape, and risk profile, in each case with due regard
to the nature of efforts and cost required for such development or manufacturing
and taking into account payments made by TearLab, or obligated to be made by
TearLab, under this Agreement;         (8) Confidential Information of a party
means any Information (and all of its tangible and intangible embodiments of any
kind whatsoever) provided by that party or its Representatives to the other
party or its Representatives whether provided orally or in any form and is
marked, identified as or otherwise acknowledged to be confidential at the time
of disclosure to the other party; provided, however, that information, data and
results generated by MiniFAB under the Original Agreement or the Original
Development Agreement, or in the course of performing activities under this
Agreement, that relate to TearLab’s technology or to the development of Product
or prototypes thereof shall be deemed the Confidential Information of TearLab;  
      (9) Dedicated Improvements has the meaning given in clause 9.3;        
(10) Deed Poll of Accession means a deed in the form of Schedule 4;         (11)
Default Rate means [***];         (12) Delivery Point means the TearLab’s
nominated warehouse in California, or such other place as may be agreed from
time to time;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -2- 

   

 

  (13) Effective Date means the date of execution of this Agreement by the last
party signing it;         (14) End Date means 30 June 2021:         (15) FDA
means the United States Food and Drug Administration;         (16) Final
Assembly Changeover Date means the operative date specified by MiniFAB under and
in accordance with clause 2.2(3);         (17) Force Majeure means any cause
which is not within the reasonable control of the party affected by it
including, acts of God, war declared or undeclared, civil disturbance, acts or
omissions of government or other competent authority, fire, lightning, explosion
or flood, but excludes any cause due to lack of demand or market success for the
Products;         (18) Governmental Agency means any court, administrative
agency or commission or other governmental agency, body or instrumentality,
domestic or foreign;         (19) Information means any information or know-how
pertaining to, or in the possession or control of, a party including,
information concerning its business, systems, technology and affairs, such as:

 

  (a) financial, technological, strategic or business information, concepts,
plans, strategies, directions or systems;         (b) research, development,
operational, legal, marketing or accounting information, concepts, plans,
strategies, directions or systems;         (c) technology, source and object
codes for computer software, Intellectual Property rights and technical and
historical information relating thereto;         (d) customer and supplier
information; and         (e) information relating to the Product.

 

  (20) Insolvency Event in the context of:

 

  (a) MiniFAB means:

 

  (i) a receiver, receiver and manager, official manager, trustee,
administrator, other controller (as defined in the Corporations Act 2001 (Cth))
or similar official is appointed, or steps are taken for such appointment, over
any of the equipment or undertaking of MiniFAB:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -3- 

   

 

  (ii) MiniFAB is or becomes unable to pay its debts when they are due or is or
becomes unable to pay its debts within the meaning of the Corporations Act 2001
(Cth) or is presumed to be insolvent under the Corporations Act 2001 (Cth);    
    (iii) MiniFAB ceases to carry on business; or         (iv) an application or
order is made for the liquidation of MiniFAB or a resolution is passed or any
steps are taken to liquidate or pass a resolution for the liquidation of MiniFAB
otherwise than for the purpose of an amalgamation or reconstruction; and

 

  (b) TearLab or NewFAB means:

 

  (i) a receiver, receiver and manager, controller, managing controller,
administrator, official manager, trustee or provisional or official liquidator
is appointed over the assets or undertaking of TearLab or NewFAB;         (ii)
TearLab or NewFAB:

 

  (A)     suspends payments of its debts generally;       (B)     enters into or
resolves to enter into any arrangement, composition or compromise with, or
assignment for the benefit of, its creditors or any class of them;      
(C)     files a petition in Chapter 7 bankruptcy under the U.S. Bankruptcy Code;
or       (D)     ceases to carry on business; or

 

  (iii) an order is made or resolution passed for the winding up or dissolution
of TearLab or NewFAB other than for the purposes of solvent reconstruction or
amalgamation; or         (iv) in the case of TearLab, if TearLab Corporation
suffers an ‘Event of Default’ under clause 11.01(1) of the ‘Term Loan Agreement’
(dated March 4, 2015 between TearLab Corporation, as borrower, and Capital
Royalty Partners II L.P. and others (CRG), as lenders) and that default is not
waived by the lenders.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -4- 

   

 

  (21) Intellectual Property means any copyright, design (whether registered or
unregistered), trademark (whether registered or unregistered), patent or patent
application or invention, circuit layout, know-how, confidential information
(whether such information is in writing or recorded in any other form) and other
proprietary or personal rights arising from intellectual activity in the
business, industrial, scientific or artistic fields;         (22) Loss means any
loss, damage, cost, interest, expense, fee, penalty, fine, forfeiture,
assessment, demand, liability or damages incurred by a person to the extent
resulting from any action, suit, claim, proceeding or cause of action brought
against such party by a third party.         (23) Manufacture means all the
activities required to produce Product which complies with the Specifications
including the manufacture, packaging, labelling, storage, handling and shipment
of the Product;         (24) MiniFAB Facility means the facility at 1 Dalmore
Drive, Caribbean Business Park, Scoresby, Victoria, Australia;         (25)
Monthly Manufacturing Limit means initially 417,000 units of Product per month
as varied in accordance with clause 4.2;         (26) New Location means the new
location for final assembly of the Product to be established in the United
States, as advised under clause 2.1;         (27) NewFAB means the new Affiliate
of MiniFAB to be established in the United States;         (28) Original
Development Agreement means the development agreement for a tear collection
interface device comprised of Terms of Business and the Project Proposal for
Project Tear-Sense (Stage 0), each dated 17 November 2006 between MiniFAB and
TearLab;         (29) Quarter means each period of 3 months beginning 1 January.
1 April, 1 July and 1 October;         (30) Price means the price payable by
TearLab to MiniFAB for the supply of the Product, inclusive of all packaging,
labelling, freight, insurance and all other shipping and handling charges, as
set out in the Pricing Schedule;         (31) Pricing Schedule means the Pricing
Schedule set out in Schedule 1;         (32) Product means the Base Card,
together with the capsule and applicable packaging, all as further described in
Schedule 2 and Schedule 3;         (33) Provider means MiniFAB in respect of the
Base Cards and the Supplier in respect of the further steps required to
Manufacture Product;         (34) Purchase Order means an order for Product as
provided for in clause 4.1(1)(a);

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -5- 

   

 

  (35) Registrations means all registrations or approvals required from the
relevant Regulatory Authority or Authorities for the export, import, storage,
promotion, supply, sale or other distribution in the Product;         (36)
Regulatory Authority means any Governmental Agency having responsibility for the
regulation of, oversight of or whose approval is required for the manufacture,
marketing, sale or supply of the Product or the facilities in which they are
manufactured, processed or stored;         (37) Regulatory Requirements means,
collectively:

 

  (a) all laws and regulations and any and all other requirements of the FDA or
any other Regulatory Authority that are mandatory to the manufacture, packaging,
labelling, storage, handling and shipment of the Product by MiniFAB or NewFAB
and, subject to clause 10.3, includes cGMP; and         (b) all standards set by
the International Organization for Standardization (ISO) that are mandatory to
the manufacture, packaging, labelling, storage, handling and shipment of the
Product by MiniFAB or NewFAB, including ISO 13485:2003 (Medical Devices Quality
Management System), ISO 10993-1 (Biocompatibility), ISO 10993-5
(Biocompatibility: Cytotoxicity), and ISO 10993-10 (Biocompatibility:
Sensitization and Irritation),           but excludes any law, regulation,
requirement or standards that apply to the design, trials, marketing, sales or
supply of the Product (and which do not also apply to the manufacture of the
Product and/or to MiniFAB or NewFAB’s supply to TearLab hereunder);

 

  (38) Representative of a party means the employees, directors, agents or
advisors of that party;         (39) Requirement Definitions or PRD means the
written documentation guiding MiniFAB’s development of the Product, including
detailed requirement definitions for the Product, as agreed by the parties. The
Requirement Definitions may be modified from time to time by mutual agreement of
TearLab and MiniFAB in the course of ongoing development work for such Product,
and MiniFAB agrees to use Commercially Reasonable Efforts to accommodate changes
to the Requirement Definitions as TearLab may from time to time request;        
(40) Specifications means, with respect to the Product, the definitive written
documentation guiding the manufacture, packaging, labelling, storage and
handling of such product, prepared and agreed in accordance with clause 3,1 ,
and as modified from time to time by mutual agreement of TearLab and MiniFAB in
accordance with clause 12;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -6- 

   

 

  (41) Supplier means MiniFAB prior to the Final Assembly Changeover Date and
NewFAB thereafter;         (42) TearLab IP has the meaning given in clause 9.2;
        (43) Technical Agreement means the technical agreement entered into
between MiniFAB or New FAB and TearLab with respect to the Product, as may be
amended or replaced from time to time, which specifies their respective
responsibilities for quality control and quality assurance and related
activities and qualifications with respect to the Product;         (44) Term
means the term of this Agreement, including any extended term under clause 17.1;
and         (45) Transition Payments means the payments described as such and
set out in the Pricing Schedule.         (46) Volume Threshold means the sales
by TearLab of the Product to end user customers exceed 1.075 million units over
a period of 3 consecutive 3 month periods, that is months: 1, 2 and 3; 2, 3 and
4: and 3, 4 and 5.

 

1.2 Interpretation

 

  (1) Reference to:

 

  (a) one gender includes the others;         (b) a person includes a body
corporate;         (c) a party includes the party’s executors, administrators,
successors and permitted assigns;         (d) a statute, regulation, code or
other law or a provision of any of them includes:

 

  (i) any amendment or replacement of it; and         (ii) another regulation or
other statutory instrument made under it, or made under it as amended or
replaced; and

 

  (e) dollars means US dollars unless otherwise stated.

 

  (2) “Including” and similar expressions are not words of limitation.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -7- 

   

 

  (3) Where a capitalized word or expression is given a particular meaning,
other parts of speech and grammatical forms of that capitalized word or
expression have a corresponding meaning.         (4) Headings and any table of
contents or index are for convenience only and do not form part of this
Agreement or affect its interpretation.         (5) A provision of this
Agreement must not be construed to the disadvantage of a party merely because
that party was responsible for the preparation of the Agreement or the inclusion
of the provision in the Agreement.         (6) If an act must be done on a
specified day which is not a Business Day, it must be done instead on the next
Business Day.

 

2. Establishment of New Location     2.1 MiniFAB to establish New Location      
From the date this Agreement is signed, MiniFAB will work to establish a
facility on the United States of America mainland (New Location) where NewFAB
will undertake the final assembly of the Product.     2.2 Commencement of US
final assembly

 

  (1) Not more than 6 months after the Volume Threshold is reached (or earlier
if MiniFAB determines), provided there is at least 2 years remaining on the
Term, MiniFAB and TearLab will meet in good faith to determine whether the
projected manufacturing volume requirements for the remainder of the Term
warrant investment in the New Location.         (2) If the parties determine
that a New Location is warranted, then MiniFAB must provide TearLab with written
notice of the date on which the New Location will become operative for final
assembly of the Product, which date shall be no later than 18 months after the
date in which determination is made (Readiness Notice). The Readiness Notice
will provide at least 3 months’ notice of the date that final assembly at the
New Location will commence from. The Readiness Notice is to be accompanied by an
executed Deed Poll of Accession, and if required provide details of NewFAB.    
    (3) Upon receipt of the Readiness Notice TearLab may enter and inspect the
New Location with a view to satisfying itself the New Location is reasonably
suitable for the conduct of final assembly of the Product in accordance with
this Agreement. If TearLab considers there are any deficiencies it will notify
MiniFAB, and either the deficiencies must be rectified or otherwise resolved. If
acceptance of the New Location for final assembly cannot be agreed between
MiniFAB and TearLab within 2 months of the Readiness Notice, then the matter
will be dealt with in accordance with clause 20. After acceptance and at least 2
weeks prior to the New Location becoming operative for final assembly of the
Product, MiniFAB will provide TearLab with a further written notice specifying
the operative date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -8- 

   

 

2.3 Accession of NewFAB

 

  At the appropriate time as provided for by clause 2.2 MiniFAB must deliver to
TearLab an executed Deed Poll of Accession. Thereafter, as and from the Final
Assembly Changeover Date, NewFAB will be bound to perform and discharge those
obligations placed upon it as a Supplier under this Agreement.

 

2.4 Other markets - other locations

 

  (1) When TearLab sales to its customers of Product in agreed target markets
other than the United States (Other Market Sales) reach levels to be agreed,
MiniFAB will establish additional facilities to service those target markets in
which the Product will undergo assembly and packaging ready for shipment to
customers in those markets.         (2) When Other Market Sales reach
significant levels, but short of the levels referred to in clause 2.4(1),
MiniFAB and TearLab will discuss whether other market distribution services
might be warranted and could be established and priced on mutually beneficial
basis.

 

2.5 Discuss warehousing

 

  Within 2 months after receipt of the Readiness Notice under clause 2,2,
TearLab will initiate discussions with MiniFAB in relation to the possibility of
warehousing and logistics services being delivered to TearLab by MiniFAB.

 

3. Manufacture of Product     3.1 Development of Specifications

 

  The Specifications may be modified or amended by mutual written agreement of
the Parties. In the event that TearLab requests changes to the Specifications
MiniFAB agrees to use Commercially Reasonable Efforts to accommodate such
requested changes.

 

3.2 Product compliance

 

  MiniFAB shall set up the manufacturing process, manufacture the Product, and
assemble and package the Product, all in accordance with the Specifications and
all Regulatory Requirements. MiniFAB shall label the Product with such labels,
tradenames, and trademarks as directed by TearLab.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -9- 

   

 

3.3 Supply and Purchase Obligations

 

  (1) MiniFAB shall manufacture the Product exclusively for TearLab; and MiniFAB
shall sell the Product exclusively to TearLab or its designee; and unless the
Parties otherwise agree MiniFAB shall not otherwise manufacture, sell, or
distribute the Product to any third party.         (2) TearLab must exclusively
order the Product from MiniFAB unless there are Exceptional Circumstances or
clause 3.3(5) applies . For the purposes of this Agreement, Exceptional
Circumstances mean:

 

  (a) an inability by MiniFAB to provide the Product for 60 days; or         (b)
a 3 month period in which each delivery of Product has at least 10% of the
Product failing to meet the Supply Requirements, and MiniFAB being unable to
supply conforming replacement Product such that MiniFAB would have to exceed the
Monthly Manufacturing Limit in the following two months in order to ensure that
it was able to supply the forecast requirements of Product in those two months.

 

    In the case that there are Exceptional Circumstances, MiniFAB may notify
TearLab when the Exceptional Circumstances have been overcome and TearLab will
be required, from 60 days after such notification, to be supplied exclusively
with Product from MiniFAB; provided that TearLab shall have the right to fully
honor any supply commitments incurred by TearLab resulting from the Exceptional
Circumstances, to the extent that such commitment are not inconsistent with this
Agreement.

 

  (3) MiniFAB hereby acknowledges that TearLab needs to obtain a reliable supply
of the Product that meet certain quality, quantity and timing requirements, and
agrees to comply with the following Supply Requirements:

 

  (a) ensure that each batch of Product is in full compliance with the
Specifications (allowing for any failure rates specified in the Specifications);
and         (b) ensure that it does not for 3 successive months deliver to
TearLab less than 95% of quantity of Product ordered by TearLab for delivery in
those months in accordance with this agreement, after taking account of
replacement Product.

 

  (4) If MiniFAB fails to comply with the Supply Requirements then:

 

  (a) MiniFAB must provide TearLab with the reasons for the non-compliance;    
    (b) the parties must meet and discuss the reasons given by MiniFAB;        
(c) the parties must, acting reasonably, negotiate a mutually agreed remedy plan
to address the reasons for the non-compliance; and         (d) MiniFAB must
implement the agreed remedy plan.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -10- 

   

 

  (5) If MiniFAB:

 

  (a) gives notice to TearLab of Exceptional Circumstances or TearLab reasonably
determines that the Exceptional Circumstances have occurred; or         (b)
fails to meet Supply Requirements more than 3 times in any 18 month period and
is unable to satisfy TearLab (acting reasonably) that it will be able to
maintain a reliable supply of the Product that meet the quality, quantity and
timing requirements, then TearLab may order the Product from an alternative
supplier.

 

  (6) MiniFAB acknowledges and agrees that in consideration for Customer’s
agreement to purchase the Product exclusively from MiniFAB, TearLab shall be
entitled to all remedies (which remedies shall be cumulative) available under
this Agreement and under applicable law, including without limitation the
reasonable cover remedy, subject to TearLab duty to reasonably mitigate the
damages.

 

4. Forecasting and ordering     4.1 Basic Forecast

 

  (1) 15 Business Days before the 1st day of each calendar month, TearLab must
submit to the Supplier a forecast of the quantity of the Product that TearLab
expects to take delivery of in each of the next 12 months. This will be on the
basis that:

 

  (a) Month 1 — will be a firm order for Product (Purchase Order), which the
Supplier must accept and comply with, provided it is no more than 120% of the
quantity specified in Month 2 of the prior forecast, does not breach the Upper
Limit Rule below and is no more than the Monthly Manufacturing Limit;        
(b) Months 2 and 3 are constrained forecasts and cannot be more than 120% of the
quantity specified in Months 3 and 4 respectively of the prior forecast;        
(c) Months 4 through 12 are best efforts forecasts by TearLab but are not
binding in any way; and         (d) The total of months 1 through to 6
multiplied by 1.2 represents an aggregate upper limit on the total orders for
Product that the Supplier can be required to manufacture and deliver in that 6
month period (the Upper Limit Rule).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -11- 

   

 

  (2) A Purchase Order constitutes an irrevocable offer in respect of the
relevant month made by TearLab to the Supplier for the Product for the delivery
of the Product to the Delivery Point all in accordance with the terms and
conditions of this Agreement. Once received by the Supplier, the Purchase Order
is firm and may not be cancelled or modified without the Supplier’s prior
written consent.         (3) Subject to clauses 4.1(4) and 4.2, the Supplier
must accept a Purchase Order if the quantity of the Product the subject of the
Purchase Order is no more than 120% of the most recent forecast for that month,
it does not breach the Upper Limit Rule and is no more than the Monthly
Manufacturing Limit (Complying Order). In addition, the Supplier agrees to use
Commercially Reasonable Efforts to accept and satisfy an order which is not a
Complying Order. In the event that TearLab places an order which is not a
Complying Order, the Supplier shall:

 

  (a) accept the Purchase Order with respect to quantities that would mean the
order is a Complying Order; and         (b) notify TearLab in writing of those
quantities (if any) exceeding such quantity as the Supplier is prepared to
deliver, which together with the quantities accepted under clause 4.1(3)(a) will
be taken to comprise the Purchase Order.

 

  (4) If the Supplier believes, on reasonable grounds, that a Purchase Order is
materially incorrect or, to the extent a Purchase Order is not a Complying
Order, the Supplier is not capable of satisfying the Purchase Order to the
extent of such excess, the Supplier must notify TearLab as soon as possible. If
the Supplier does not reject a Purchase Order to the extent of such excess
within 5 Business Days of receipt of the Purchase Order, then the Supplier is
deemed to have accepted the Purchase Order in full. Any rejection by the
Supplier of a Purchase Order that is not provided for in this clause 4.1(4) is
deemed to be a material breach of this Agreement for the purposes of clause
17.2(1).

 

4.2 Capacity increase

 

  (1) When the Volume Threshold is reached, provided that there is at least two
years remaining in the Term, upon request by TearLab MiniFAB and TearLab will
meet in good faith to determine whether the projected manufacturing volume
requirements for the remainder of the Term warrant investment in an increase in
its annual production capacity of Product to 10 million units (or some other
capacity increase that is economically viable).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -12- 

   

 

  (2) If the parties determine that an increase in its annual production
capacity is warranted (including TearLab being satisfied that the capital
expenditure is proportionate to the economic value likely to be derived), then
MiniFAB will initiate an increase in its annual production capacity of Product
to 10 million units per annum (or such other capacity increase as is agreed).
MiniFAB will use Commercially Reasonable Efforts to have such increased capacity
online within 12 months of such event occurring. When such increased capacity is
on-line MiniFAB will advise TearLab and advise the new Monthly Manufacturing
Limit.         (3) When MiniFAB advises TearLab of the new Monthly Manufacturing
Limit under clause 4.2(1), the increased capacity will be deemed to be a
Requested Capacity Increase of 5 million Product units per annum for the
purposes of clauses 4.3(2), 4.3(3) and 4.3(4).

 

4.3 Manufacturing Limit

 

  (1) TearLab may, at any time initiate discussions to determine whether the
projected manufacturing volume requirements for the remainder of the Term
warrant investment in an increase in MiniFAB’s annual production capacity
(noting that on the basis of current manufacturing technology, economical
increases will be in steps of 5 million Product units per annum). if the parties
determine that an increase in annual production capacity is warranted, then
TearLab may request that the production capacity be increased (Requested
Capacity Increase).         (2) If new facilities are required to meet the
Requested Capacity Increase, there will be an 18 month lead time for the
Requested Capacity Increase to come on-line, Otherwise, there will be a 12 month
lead time for the Requested Capacity Increase to come on-line. Once the
Requested Capacity Increase comes on-line MiniFAB will advise TearLab of the new
Monthly Manufacturing Limit.         (3) If MiniFAB agrees to meet a Requested
Capacity Increase, TearLab must provide Purchase Orders in the 3 years after the
Requested Capacity Increase comes online (or such shorter period which ends at
the end of the Term) which require at least 80% of the Requested Capacity
Increase to be utilised over the 3 years (or such shorter period which ends at
the end of the Term) (the AP Period). Such calculation is to be done on the
basis that the full capacity of the pre-existing production capacity is
utilised, before the added capacity is used, even if the added capacity was
actually utilised to produce the relevant Products.         (4) If TearLab fails
to provide Purchase Orders which meet the requirements of clause 4.3(3), TearLab
will reimburse the Supplier for the un-recouped proportion of the capital
expense of undertaking the Requested Capacity Increase as determined in
accordance with the following formula. Once evidence of the capital expense is
provided, TearLab will pay such compensation within 30 days.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -13- 

   

 

  CP = RCIxAPx0.8 — PO xCE     RCIxAP  

 

  Where:       CP is the compensation payable to MiniFAB, but may not be less
than zero. RCI is the Requested Capacity Increase per annum.       AP is the
period in years for which the increased capacity is on-line during the Term
expressed in years, capped at a maximum of 3.       PO is the total number of
units of Product supplied during the AP Period after deducting the capacity
available during the AP Period before the Requested Capacity Increase.       CE
is the capital expense of undertaking the Requested Capacity Increase. The
Supplier will be required to provide evidence of this amount.

 

4.4 Management of stock levels of Product

 

  (1) TearLab will use all reasonable endeavours to order sufficient quantities
of Product to ensure that, subject to the Supplier performing its obligations
under this Agreement, TearLab maintains on hand in the United States a
sufficient stock of Product which has been delivered by the Supplier to satisfy
three months expected demand (Target Stock).         (2) The relevant stock may
be warehoused in whole or in part by the Supplier, subject to the parties
agreeing commercial terms for that additional service.

 

4.5 Minimum Order Requirement

 

  In any given period of 6 calendar months, TearLab must place in those 6 months
aggregate Purchase Orders equal to 50% of the aggregate of the forecast orders
for Product provided in the respect of the first month of that period (the
Minimum Orders). If TearLab fails to do so, then it must pay to MiniFAB an
amount equal to the Price (as set out in the Pricing Schedule) multiplied by the
difference between the Minimum Orders and the actual aggregate Purchase Orders.
Unless otherwise agreed, such amount, if any, will be calculated and invoiced by
MiniFAB within 60 days of the end of the relevant 6 month period, and be payable
by TearLab within 40 days of invoice. Where any such sum is paid, it will be
deemed to be equivalent to a Purchase Order of the relevant number of Products
in the month in which it is paid, and be taken into account in any further
calculation under this clause in respect of that month.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -14- 

   

 

5. Delivery     5.1 Product

 

  MiniFAB will manufacture the Product ordered in respect of a month and deliver
it CIP (Incoterms 2010) for no delivery charge to the Delivery Point by the end
of the relevant month. In the event that any two or more consecutive monthly
orders by TearLab in accordance with clause 4 are delivered more than forty-five
(45) day after the end of the month to which they relate (unless some later date
has been agreed), then TearLab shall be entitled to a ten percent (10%) discount
on the Price of the Products which were not delivered at the end of that 45 day
period. Provided that the Products are delivered within 90 days after the end of
the relevant month, then the discount set out above is the sole and exclusive
remedy of TearLab for any loss, damage or liability suffered or incurred by
TearLab in connection with the delay. To avoid doubt, delivery occurs when the
Products are available for inspection at the Delivery Point.

 

5.2 Inspection and Nonconforming Product

 

  (1) TearLab has the right to enter the MiniFAB Facility and inspect the
Product within 14 days after delivery (or such longer time as provided in the
Technical Agreement) and must accept the Product if they meet the
Specifications. The Product will be deemed accepted if TearLab does not inspect
the Product within such 14 day period. If TearLab fails to object in writing
within the applicable period, then TearLab must accept the delivered Product.
TearLab may reject the delivered Product only if the Product fail to meet the
Specifications. If TearLab rejects the delivered Product, TearLab must provide
MiniFAB in writing the reasons for the rejection and the reasonably available
evidence to substantiate those reasons.         (2) If TearLab rejects any
Product, then MiniFAB shall promptly supply conforming replacement Product as
soon as possible, whether or not MiniFAB agrees that TearLab properly rejected
such Product. MiniFAB agrees to notify TearLab in writing if such replacement
Product cannot be despatched from the MiniFAB Facility within five (5) Business
Days.         (3) If TearLab properly rejected the original Product, then:

 

  (a) TearLab’s payment for the rejected Product shall be deemed payment for the
replacement Product; and         (b) If it takes MiniFAB more than 1 month after
the original required delivery date to deliver the replacement Product, then
TearLab shall be entitled to a ten percent (10%) discount on the Price of the
rejected Product, and provided the replacement Product are delivered within 2
months of the original required delivery date then that discount is the sole and
exclusive remedy of TearLab for any loss, damage or liability suffered or
incurred by TearLab in connection with the rejected Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -15- 

   

 

  (4) If TearLab was not entitled to reject the original Product in accordance
with clause 5.2(1) then TearLab shall pay for both the rejected Product and the
replacement Product.         (5) If the parties disagree whether TearLab
properly rejected the original Product, then the parties shall refer such matter
to a mutually acceptable, independent testing laboratory (the Testing Lab) to
determine whether such Product were properly rejected. The fees and costs of the
Testing Lab shall be borne by TearLab if the Testing Lab determines that the
Product were improperly rejected and by MiniFAB if the Testing Lab determines
that the Product were properly rejected. If the Testing Lab is unable to
determine whether the rejected Product met the Specifications, then either party
may submit the matter to the dispute resolution process in clause 20.        
(6) TearLab may withhold payment for any rejected Product (and only the rejected
Product) until:

 

  (a) MiniFAB delivers conforming Product, or         (b) the Testing Lab or
dispute resolution process determines that the Product rejected by TearLab met
the Specifications.

 

5.3 Risk and title

 

  (1) Risk in the Product will remain with the Supplier until the Product is
provided at the Delivery Point.         (2) Property in the Product supplied by
the Supplier to TearLab under this Agreement does not pass to TearLab until the
money owing for the Product has been paid in full. If TearLab in the meantime
takes custody of the Product, TearLab retains them as bailee of the Supplier.
Once title to Products passes to TearLab, the Supplier retains a lien on them in
respect of other monies payable to it by TearLab.

 

5.4 Quality Control

 

  MiniFAB shall conduct all quality control testing of the Product supplied
under this Agreement prior to delivery in accordance with the relevant Technical
Agreement and applicable Laws. MiniFAB shall, and shall cause its subcontractors
to, retain records and samples of Product relating to such testing, and samples
(identified by batch number) of the Product supplied to TearLab, in each case in
conditions and for times as required by applicable Law (collectively, Delivery
Samples), and shall provide TearLab with reasonable access to the Delivery
Samples for testing and other purposes on TearLab’s request. If TearLab conducts
quality control testing of Product after their delivery to TearLab, TearLab must
use the same analytical methodology as used by MiniFAB. Upon written request
from TearLab, MiniFAB shall provide a reasonably detailed description of the
analytical methodology used by MiniFAB for quality control testing of the
Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -16- 

   

 

6. Price     6.1 Pricing Schedule       The Price for the Product is set out in
the Pricing Schedule.     6.2 Provisions of the Pricing Schedule       To the
extent the Pricing Schedule contains any provisions inconsistent with the body
of this Agreement the provisions of the Pricing Schedule apply.     6.3
Invoicing       MiniFAB will invoice TearLab the Price for Product after
shipment to the Delivery Point.     6.4 Payment       TearLab must pay all
undisputed invoices within 40 days after date of the invoice.     6.5 Interest  
    If TearLab fails to pay an amount on the due date for any undisputed
payment, TearLab must additionally pay interest at the Default Rate on the
amount outstanding. Interest will be calculated and payable monthly, computed on
the last day of each month on the maximum outstanding during that month, from
the due date until all amounts are paid in full. MiniFAB may apply any payments
received from TearLab against the interest on outstanding amounts first.     6.6
Transition Payments       In addition to the Price for the Product TearLab must
pay the Transition Payments to MiniFAB on the dates set out in the Pricing
Schedule,

 

7. Disaster Recovery Planning     7.1 Duplicate final assembly Cell       Once
the Volume Threshold is reached, provided there is at least 2 years remaining on
the Term, MiniFAB and TearLab will meet in good faith to determine whether the
projected manufacturing volume requirements for the remainder of the Term
warrant investment in a duplicate final assembly and packaging cell at an
alternative and separate secured location within the MiniFAB Facility or New
Location.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -17- 

   

 

7.2 Base Card stock

 

  (1) MiniFAB will manufacture and hold a supply of Base Cards, to enable
MiniFAB to re-establish its Manufacturing capacity within a reasonable period
following a disaster event. The supply will be as agreed, but will not be less
than 3 months’         (2) After the Final Assembly Changeover Date, 2 months’
supply of the Base Card stock held under clause 7.2(1) will be held in the New
Location.

 

8. Development of New Products     8.1 R&D Services

 

  (1) R&D Services for New Products include:

 

  (a) project management services relating to the development of the New
Product;         (b) assisting TearLab in the development, validation and
finalisation of the Requirement Definitions for the New Product;         (c)
assisting TearLab in the development, validation and finalisation of the
Specifications for the New Product;         (d) using Commercially Reasonable
Efforts to develop processes, methodology and technology to manufacture the New
Product;         (e) using Commercially Reasonable Efforts to evaluate and
recommend appropriate technology necessary to manufacture the New Product;      
  (f) using Commercially Reasonable Efforts to develop and construct plant and
equipment necessary to manufacture the New Product; and         (g) such other
services as specified in a Development Order.

 

  (2) R&D Services exclude.

 

  (a) the initial formulation of and research on the Requirement Definitions for
the New Product;         (b) carrying out experiments, clinical tests or other
validation methodologies in relation to the New Product;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -18- 

   

 

  (c) preparations or filings relating to obtaining Registration for the New
Product;         (d) sales, distribution, marketing or public release of the New
Product;         (e) patent review; and         (f) legal or other professional
advisory services.

 

8.2 Request for development

 

  (1) TearLab may, from time to time, request MiniFAB in writing to provide R&D
Services to develop a New Product (Development Request).         (2) Subject to
clause 8.2(4), if and when TearLab elects, in its discretion, to develop a
Second Product, TearLab agrees that it will provide an opportunity for MiniFAB
to provide the R&D Services with respect to the Second Product, as follows:

 

  (a) TearLab shall provide a written Development Request for the Second Product
pursuant to clauses 8.2(1) and 8.2(3);         (b) the parties shall discuss in
good faith the anticipated activities under the Development Request and
capabilities required to perform such activities;         (c) if MiniFAB does
not wish to undertake to perform the applicable R&D Services for the Second
Product, MiniFAB agrees to promptly notify TearLab in writing;         (d) if
MiniFAB wishes to perform the applicable R&D Activities for the Second Product,
MiniFAB shall propose the financial terms under which it is willing to undertake
the R&D Services specified in the Development Request; and         (e) if
MiniFAB has appropriate capability to perform such R&D Activities for the Second
Product as set forth in the Development Request, and offers to perform such
activities on financial terms that are at least as favorable to TearLab as other
bids for conducting such R&D Services TearLab receives from third parties with
capability of performing such R&D Services, then TearLab shall engage MiniFAB
for the conduct of such R&D Services for the Second Product. In such event, the
parties shall prepare and sign a mutually agreed written Development Order,
which shall set forth the activities to be conducted, timelines, deliverables,
financial terms, and other mutually agreed terms and conditions regarding such
R&D Services. Such Development Order shall be consistent with the intellectual
property provisions and other applicable terms and conditions of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -19- 

   

 

    Subject to the foregoing and clause 8.2(5), TearLab may engage any other
person to provide R&D Services and TearLab shall have no obligation to engage
MiniFAB to perform any R&D Services. For clarity, TearLab shall not be obligated
to engage MiniFAB to perform R&D Services for any New Product other than the
Second Product.

 

  (3) A Development Request must include:

 

  (a) a detailed description of the New Product;         (b) draft Requirement
Definitions for the New Product; and         (c) a draft project plan including
a proposed timetable.

 

  (4) MiniFAB will consider a Development Request and notify TearLab in writing
whether or not MiniFAB accepts the Development Request within 20 Business Days
of receipt of the request. If MiniFAB fails to respond within that time period,
then it is deemed to have rejected the Development Request. To avoid doubt,
MiniFAB is not required to provide any reason for rejecting a Development
Request. It is understood that the Development Request is intended as an
opportunity for the parties to negotiate terms and conditions on which MiniFAB
may conduct the applicable R&D Services for TearLab. Accordingly, (i) MiniFAB
shall not be obligated to accept any Development Request, and (ii) except as
expressly set forth in clause 8.2(2)(e) with respect to the Second Product,
TearLab shall not be obligated to engage MiniFAB to conduct R&D Services.
Without limiting the foregoing, if MiniFAB rejects (or is deemed to have
rejected) the Development Request for the Second Product, then despite clause
8.2(2), TearLab may engage another service provider to provide R&D Services in
respect of that Development Request. TearLab shall have no obligation to offer
to MiniFAB any further opportunity, or to engage MiniFAB, to perform any R&D
Services except as expressly set forth under clause 8.2(2).         (5) Without
limiting anything else in this clause 8, if TearLab wishes to develop any New
Product that is relevant to MiniFAB’s technology, it must provide MiniFAB with
the opportunity to submit a proposal for the performance of the work by
providing a Development Request. TearLab may also tender the development work in
respect of the New Product to any other person, but it must give MiniFAB a final
opportunity to quote on the work before offering the job to someone else.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -20- 

   

 

8.3 Development Order

 

  (1) If MiniFAB accepts a Development Request, then:

 

  (a) MiniFAB will provide TearLab with a revised draft project plan including
proposed milestones and payment milestones; and         (b) the parties must
meet within 20 Business Days of the acceptance to meet and discuss the
Development Request with the intent to finalise a Development Order.

 

  (2) The parties will act reasonably in negotiating the terms of the
Development Order.         (3) To avoid doubt, neither party is bound by a
Development Request, a Development Order or any obligations to develop a New
Product until the relevant Development Order is signed by both parties.

 

8.4 Provision of R&D Services

 

  (1) MiniFAB will provide the R&D Services in accordance with the relevant
Development Order in a diligent and ethical manner, with due care and skill and
to a high professional standard, in accordance with this Agreement, and all
applicable Regulatory Requirements.         (2) MiniFAB will use Commercially
Reasonable Efforts to meet any milestones agreed in the relevant Development
Order. Each Development Order may specify the agreed-upon remedies that shall
apply for any failure by MiniFAB to meet such milestones, or otherwise fail to
perform the R&D Services in accordance with clause 8.4(1).

 

8.5 Responsibilities of each party

 

  (1) MiniFAB is responsible for and will bear the costs and expenses associated
with:

 

  (a) the provision of the R&D Services in accordance with the relevant
Development Order (Development Expenses); and         (b) the construction and
acquisition of any plant and equipment and other related capital expenditures
relating to the R&D Services.

 

  (2) TearLab will develop, validate and finalise the Requirement Definitions
and the Specifications of the New Product in consultation with MiniFAB. MiniFAB
will assist TearLab in accordance with the R&D Services.         (3) TearLab is
solely responsible for and will bear all costs and expenses associated with all
activities relating to the research and development of the New Product that are
not expressly included as part of R&D Services or that are expressly excluded
from the R&D Services.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -21- 

   

 

8.6 Ownership of Requirement Definitions and Specifications       The
Requirement Definitions and the Specifications of any Product and all
Intellectual Property rights relating to any Product, the Requirement
Definitions and the Specifications therefor are and will remain to be owned
solely by TearLab. MiniFAB hereby assigns all Intellectual Property subsisting
in the foregoing to TearLab.     8.7 Payment for R&D Services       TearLab will
pay MiniFAB for the provision of the R&D Services in accordance with payment
milestones specified in the relevant Development Order.     8.8 Other matters
relating to Development Order       Prior to the Successful Completion of a New
Product, the parties will meet and negotiate (acting reasonably) the following
items relating to the New Product:

 

  (1) the Pricing Schedule for the New Product;         (2) the Manufacturing
and Ordering Schedule (including the Annual Production Capacity) for the New
Product, if any; and         (3) if the New Product is a replacement or
successor of an existing Product, variations to the Manufacturing and Ordering
Schedule of the existing product (including the Annual Production Capacity and
Expected Limit) for that existing Product.

 

8.9 Prototype Acceptance Testing

 

  (1) If required under the relevant Development Order, the parties will conduct
acceptance testing of the New Product in accordance with this clause 8.9.      
  (2) Promptly upon completion of the development of the New Product, MiniFAB
shall manufacture and supply to TearLab a reasonable number of prototype units
for the purposes of TearLab’s testing and evaluation, together with such
documentation (including without limitation the QA test report), materials and
equipment reasonably necessary for TearLab to perform testing and evaluation of
the prototype. It is understood that the mutually agreed Development Order may
provide for the supply and testing of multiple sets of prototype units for the
New Product at different stages of development (such as, for example, alpha
prototypes and beta prototypes).         (3) TearLab may reject the prototype of
the New Product only if it does not conform to the Requirement Definitions.
TearLab must accept the prototype of the New Product if it conforms to the
Requirement Definitions.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -22- 

   

 

  (4) If TearLab rejects the prototype then TearLab must notify MiniFAB of the
reasons for such rejection and MiniFAB will have thirty (30) days to cure such
defect or non-conformance or dispute TearLab’s rejection pursuant to the dispute
resolution process under clause 19. TearLab may require MiniFAB to resubmit
revised prototype units to TearLab for testing and evaluation until the
prototype fully conforms to the Requirement Definitions of the Product.        
(5) Upon TearLab’s acceptance of the New Product (“Acceptance”), TearLab shall
promptly inform MiniFAB in writing.

 

8.10 Successful Completion       Successful Completion in relation to a New
Product means:

 

  (1) if the relevant Development Order provides a definition - the meaning
ascribed to that term in the Development Order; or         (2) the Acceptance of
a New Product by TearLab, as such term is defined in clause 8.9.

 

8.11 Discontinuance — Unable to finalise Requirement Definitions       If the
parties are unable to finalise the Requirement Definitions for the New Products
by the deadline specified in the relevant Development Order (or after a
reasonable time if no such deadline is specified), then either party may
discontinue the relevant Development Order by notifying the other party in
writing, in which case TearLab will be solely responsible for all Development
Expenses incurred up to that point in time and any other unavoidable costs
reasonably incurred by MiniFAB in connection with the discontinuance.     8.12
Discontinuance — TearLab       TearLab may discontinue the development of any
New Product at any time upon written notice, in which case MiniFAB will invoice,
and TearLab must pay, all outstanding amounts that are payable in accordance
with the payment milestones specified in the Development Order for the R&D
Services actually rendered by MiniFAB prior to the termination of the relevant
Development Order. It is understood and agreed that any R&D Services with
respect to the Second Product and any other New Product will be undertaken in
reasonable stages in order to provide TearLab an opportunity to evaluate the
results of the R&D Services in each such stage and to determine whether TearLab,
in its discretion, wishes to cease development of the Second Product or other
New Product. In the event that TearLab unilaterally discontinues development of
the Second Product and terminates the corresponding R&D Services (other than as
a result of MiniFAB’s inability or unwillingness to conduct such R&D Services,
or as set forth in clause 17.2) prior to MiniFAB’s shipment of beta prototypes,
then TearLab agrees that it will provide an opportunity for MiniFAB to provide
the R&D Services with respect to development of its next subsequent New Product
(excluding any New Products then already under contract for development by third
parties) as set forth in clause 8.2(2), subject to the terms of clause 8.2(4).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -23- 

   

 

8.13 Definitions used in this clause

 

  (1) New Products means any test cards developed pursuant to this Agreement and
any other goods that the parties agree are New Products. For the avoidance of
doubt, New Products do not include the first Product;         (2) Second Product
means the first New Product developed pursuant to this Agreement, which the
parties intend to be a test cards similar to the first Product, provided that
such product would be designed to measure either (i) a marker other than
osmolarity, or (ii) both osmolarity and one other additional marker:

 

9. Intellectual Property     9.1 Ownership of Requirement Definitions and
Specifications       The Requirement Definitions and the Specifications of the
Product and all Intellectual Property rights relating to the Product, the
Requirement Definitions and the Specifications are and will remain owned solely
by TearLab.     9.2 TearLab Background IP       TearLab shall retain ownership
of any pre-existing Intellectual Property rights in materials and information
provided by TearLab to the Provider for use by the Provider for the purposes of
undertaking activities under this Agreement.     9.3 MiniFAB Background IP

 

  (1) MiniFAB shall retain ownership of any pre-existing Intellectual Property
rights in materials, information, tools and methodologies provided by MiniFAB
for the purposes of undertaking activities under this Agreement, and any
improvements to them (except to the extent that those improvements relate solely
to the Product (Dedicated Improvements)) (collectively, “MiniFAB Background IP”)
and MiniFAB hereby grants TearLab a worldwide, non-exclusive, royalty-free
license (with the right to grant and authorize sublicenses) to make, have made,
use, offer for sale, sell and otherwise exploit MiniFAB Background IP as may be
required to make, have made, use, offer for sale, sell and otherwise exploit the
Product or incorporated into processes or procedures for manufacturing or
testing the Product.         (2) All MiniFAB Background IP shall be treated by
TearLab and its sublicensees and their third party manufacturers as Confidential
Information of MiniFAB; provided, however, that

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -24- 

   

 

  (a) TearLab may disclose the MiniFAB Background IP to actual and potential
investors, sublicensees, advisors and/or contract manufacturers of Base Cards or
finished Products, in each case under reasonable and customary terms of
confidentiality; and         (b) TearLab and its sublicensees and contract
manufacturers may disclose such information as is reasonably necessary in
seeking regulatory approvals in connection with the manufacture, clinical
development, use or commercialization of Product.

 

9.4 Limited licences

 

  (1) Subject to the terms and conditions of this Agreement, TearLab grants a
non-exclusive licence (TearLab Licence) in respect of any Intellectual Property,
know-how and technical information owned (or licensed with the right to
sublicense) by TearLab relating to the Manufacture of the Base Cards or final
assembly of the finished Product (TearLab IP) to:

 

  (a) MiniFAB to perform MiniFAB’s obligations under this Agreement, which
licence may not be sublicensed (except lo the extent necessary to allow MiniFAB
to subcontract as permitted under clause 16), is royalty free and continues only
during the Term:         (b) NewFAB to perform NewFAB’s obligations under this
Agreement, which licence may not be sublicensed (except to the extent necessary
to allow MiniFAB to subcontract as permitted under clause 16), is royalty free
and continues only during the Term; and         (c) MiniFAB to reproduce, use
and modify the TearLab IP solely for the purposes of manufacturing, marketing,
distributing and selling the Product in accordance with clause 17.5, which
licence may be sublicensed, is royalty bearing in accordance with clause
17.5(2)(e), and continues for the term provided in clause 17.5(2)(b), and is
irrevocable.

 

  (2) Under the licences granted in clauses 9.4(1)(a) and 9.4(1)(b) MiniFAB and
NewFAB may only use the TearLab IP to the extent necessary or desirable to
perform their obligations under this Agreement.

 

9.5 Provision of TearLab IP materials       TearLab will provide or otherwise
make available all information and materials relating to the TearLab IP known to
or possessed by TearLab that are reasonably necessary to enable MiniFAB and
NewFAB to perform their obligations under this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -25- 

   

 

9.6 Ownership of TearLab IP and Improvements to TearLab IP

 

  (1) All TearLab IP, together with all improvements to TearLab IP, including
any modifications and developments made thereto by MiniFAB or NewFAB, and any
Dedicated Improvements (collectively, TearLab Improvements), shall be the sole
property of TearLab. MiniFAB and NewFAB hereby assign to TearLab their entire
right, title and interest in TearLab Improvements. TearLab Improvements will be
included in TearLab IP and covered by the TearLab Licence.         (2) All
TearLab IP shall be treated by MiniFAB and NewFAB as Confidential Information of
TearLab.         (3) MiniFAB and NewFAB shall promptly disclose to TearLab all
TearLab Improvements, and provide TearLab with copies of all information
available to MiniFAB and NewFAB regarding TearLab Improvements.         (4) To
the extent any of the rights that the parties intend to be assigned by MiniFAB
or NewFAB to TearLab (as set forth in clause 9.1 and this clause 9.6) cannot be
assigned by MiniFAB or NewFAB to TearLab, MiniFAB or NewFAB (as relevant) hereby
grant to TearLab an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sub-licensees) to practice such non-assignable rights, title and interest. To
the extent any of such rights can be neither assigned nor licensed by MiniFAB or
NewFAB to TearLab, MiniFAB and NewFAB hereby irrevocably waive and agree never
to assert such non-assignable and non-licensable rights, title and interest
against TearLab or any of TearLab’s licensees or successors in interest to such
non-assignable and non-licensable rights.

 

9.7 IP Warranties and indemnity

 

  (1) TearLab warrants that TearLab has the right and authority to grant the
TearLab Licence.         (2) TearLab shall indemnify and at all times holds
harmless MiniFAB and NewFAB against any Losses resulting from a third person’s
claim against MiniFAB or NewFAB alleging that the use of TearLab IP by MiniFAB
or NewFAB constitutes an infringement of any Intellectual Property of that third
person; provided, however, that TearLab shall not be obligated to indemnify
MiniFAB or NewFAB, and MiniFAB and NewFAB shall indemnify and at all times hold
harmless TearLab against any such Losses (i.e., Losses arising from third party
claims of infringement), to the extent the alleged infringement results from any
modifications and developments made to TearLab IP by MiniFAB or NewFAB other
than in accordance with instructions contained in any Specifications.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -26- 

   

 

9.8 Assurance of TearLab Licence       MiniFAB acknowledges that certain parts
of the TearLab IP may incorporate or exploit Intellectual Property that is
licensed from University of California, San Diego (UCSD IP). If MiniFAB’s rights
under clause 17.5 take effect, TearLab will (providing MiniFAB remains within
the licensure requirements):

 

  (1) provide MiniFAB with all information and materials relating to the UCSD
IP, including explanations on which parts of the TearLab IP incorporate or
exploit the UCSD IP;         (2) use its best endeavours to procure a
sub-licensable licence direct to MiniFAB to allow MiniFAB reproduce, use and
modify the UCSD IP solely for the purposes of manufacturing, marketing,
distributing and selling the Product in accordance with clause 17.5, which
licence is only to take effect from the date as provided in clause 17.5; and    
    (3) facilitate, and provide all reasonable assistance to MiniFAB in relation
to, any negotiations for a direct licence between MiniFAB and the University of
California, San Diego in respect of the UCSD IP.

 

9.9 Infringement and protection of TearLab IP       TearLab is solely
responsible for the protection, defence and maintenance of the TearLab IP.
However, MiniFAB and NewFAB will promptly notify TearLab if they are aware of
any infringement of the TearLab IP by any third person.     9.10 Base Card
Moulds

 

  (1) Notwithstanding the previous provisions of this clause 9, all injection
moulds directed to the Base Cards that are paid for directly by TearLab and
invoiced as a separate item will belong to TearLab, otherwise they will be owned
by MiniFAB.         (2) All rights in and to such injection moulds, shall be
owned by MiniFAB and are not part of TearLab IP. MiniFAB will cooperate with
TearLab in good faith to assist TearLab in such manner as TearLab may reasonably
request if such moulds are required to be duplicated,         (3) In the event
that this Agreement is terminated for any reason, MiniFAB will still provide
reasonable assistance to TearLab under clause 9.10(2) on reasonable commercial
terms as agreed between MiniFAB and TearLab.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -27- 

   

 

10. Obligations of MiniFAB     10.1 Cooperation with TearLab       MiniFAB will
(a) provide TearLab with analytical and manufacturing documentation, internal
progress reports, regulatory compliance files and quality assurance files, and
other relevant information as requested by TearLab regarding quality control for
the Product supplied under this Agreement, (b) reasonably cooperate with TearLab
in responding to all requests for information from customers and the relevant
Regulatory Authorities having jurisdiction to make such requests, and (c) on a
quarterly basis, prepare and submit to TearLab a production capacity development
plan addressing MiniFAB’s efforts to increase production capacity to meet
TearLab’s forecasts, and participate in a review thereof with TearLab. TearLab
must bear any reasonable pre-approved out-of-pocket costs incurred by MiniFAB
pursuant to this clause 10.1. If TearLab refuses to pre-approve any such
reasonable costs described in the preceding sentence on request by MiniFAB, then
MiniFAB is released from its obligations under this clause 1001 in respect of
the obligations that are subject of, and to the extent subject of, those costs
that TearLab refused to pre-approve.     10.2 Regulatory licences       MiniFAB
and at the appropriate time NewFAB must at its own cost obtain and comply with
all necessary licences, consents, permits and regulations which may from time to
time be required by the relevant Regulatory Authorities to carry out their
obligations under this Agreement. Where necessary, TearLab is responsible for
obtaining all Registrations and approvals for the export of the Products from
Australia or supply of the Products anywhere in the world.     10.3 Regulatory
approvals and exemptions       As between the parties, TearLab shall be
responsible, in its discretion, for activities in seeking Registrations and
other regulatory approvals from applicable Regulatory Authorities with respect
to the Product (including any CLIA waiver from the FDA in respect of the FDA
510(k) application for the TearLab system which uses the Product developed under
the Original Agreement).     10.4 Lot records       Without limiting the
generality of clause 10.1, on a monthly basis, MiniFAB must retain and furnish
to TearLab for analysis by TearLab’s Quality Department:

 

  (1) samples of each lot of Product supplied under this Agreement; and        
(2) quality control records,

 

    to the extent required by the Specifications and all applicable Regulatory
Requirements.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -28- 

   

 

10.5 Facility Audits       TearLab shall have the right, during normal business
hours and upon reasonable notice, to audit the Provider’s facility (or any one
of such facilities) at which the Products are manufactured for compliance with
the Specifications, the Regulatory Requirements, and the terms and conditions of
this Agreement. MiniFAB shall give TearLab prior written notice (whenever
reasonably feasible) of any Governmental Agency inspection of any facility, and
shall permit a representative of TearLab to be present at such inspection.
MiniFAB shall promptly provide to TearLab copies of all notices, correspondence
and other materials delivered to or received from the Governmental Agency
regarding such facility or the Products.

 

11. Meeting     11.1 During the Term, MiniFAB and TearLab will endeavour to meet
at least every 6 months to discuss and review the state of the relationship
between them. Each of them must ensure that at least one of its senior
representatives attend each meeting. Any such meeting may be teleconferenced.  
  11.2 MiniFAB and TearLab will alternate to organise the meeting. The person
responsible for organising the meeting must prepare a formal agenda prior to the
meeting and organise formal minutes to be taken and distributed to ail attendees
after the meeting takes place. Each party may provide its suggest agenda items.
The compulsory topics for the agenda are as follows:

 

  (1) review of previous minutes; and         (2) progress of any development
and registration.

 

11.3 The parties acknowledge that the Pricing Schedule is based on various
assumptions relating to demands, pricing and profitability of the Product. If
either MiniFAB or TearLab reasonably considers that these assumptions are not
valid, then they will, on request from the other party, discuss the impact of
these invalid assumptions on the Pricing Schedule. The parties may (but are not
obliged to) agree to amend the Pricing Schedule in accordance with the process
set out in clause 23.4, inclusive of the minimum order amount.

 

12. Amendments to Specifications     12.1 Compliance with Regulatory
Requirements       In the event that TearLab or MiniFAB becomes aware of any
changes or any pending changes in any applicable Regulatory Requirements which
could affect the manufacture of the Product, TearLab or MiniFAB, as applicable
must promptly notify the other in writing of any such change or proposed change
and the Specifications of the Product must then, if necessary be amended by
mutual written agreement of the MiniFAB and TearLab. Such change will become
effective and binding on the Provider from a date agreed by MiniFAB and TearLab.
Costs and expenses reasonably incurred by the Provider to implement the
amendments to the Specifications required under this clause 12.1 may be
reflected in the Price of Product as set forth in clause 12.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -29- 

   

 

12.2 Voluntary changes       Either MiniFAB or TearLab may suggest changes in
the Specifications by notifying the other in writing in reasonable detail of
such suggested changes. MiniFAB and TearLab must negotiate in good faith with a
view to agreeing to the suggested changes and who will bear the cost of the
same. If they agree in writing upon the suggested changes, including the
lead-time for implementing such changes, the relevant Specifications must be
amended accordingly, and any such change will become effective and binding on
the Provider from a date agreed by them. Notwithstanding the foregoing, TearLab
shall not be obligated to agree to any change to Specifications proposed by
MiniFAB,     12.3 Cost of amendments to Specifications or changes in Regulatory
Requirements       Unless otherwise agreed by the parties, it is understood that
the Price of the Product will be adjusted up or down by an amount equal to the
increase or decrease in the Provider’s costs (as determined by the parties’
mutually agreed cost model, which shall not include amounts allocable to other
products or to facilities or equipment not utilized for Product) as a result of
changes in Regulatory Requirements and/or changes in the Specifications. Subject
to clauses 12.1 and 12.2, TearLab is responsible for all pre-approved reasonable
out-of-pocket costs and expenses incurred by the Provider to implement any
changes to the Specifications under this clause 12. It is understood and agreed
that if TearLab pays for the purchase of capital equipment under this clause
12.3, then (i) TearLab shall be the owner of such equipment, (ii) such equipment
shall not be used in the manufacture or testing of any products other than the
Product, and (iii) and the parties shall reasonably cooperate to execute and
file such documents as are reasonably required to evidence and protect TearLab’s
ownership interest in such equipment. In the event MiniFAB proposes an upward
adjustment in the Price of Product under this clause 12.3, TearLab shall have
the right, at its sole cost, to designate an independent accounting firm
reasonably acceptable to MiniFAB to audit MiniFAB’s books and records to verify
the amount of the cost increase claimed by MiniFAB to determine the rights of
the parties as described above in this clause 12.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -30- 

   

 

13. Registrations, safety and Product liability     13.1 Registrations of
Products       TearLab is responsible for the sales, marketing and distribution
of the Product, and is also responsible for:

 

  (1) obtaining all necessary Registrations for the Product; and         (2)
maintaining records of all sales of Product sufficient to adequately administer
a recall, market withdrawal or correction for such period as is required under
applicable regulations.

 

  MiniFAB agrees to maintain all applicable records relating to the Manufacture
of Product supplied hereunder for a period of 5 years after they are supplied
hereunder, as more particularly set forth in the relevant Technical Agreement.
Thereafter, MiniFAB shall notify TearLab in writing before destroying any such
records and, if requested by TearLab, agrees to transfer all such records to
TearLab or its designee at TearLab’s expense.     13.2 Adverse events      
TearLab must promptly disclose to MiniFAB during the Term any information it
acquires which relates to the safety of the Product, including, inter alia, all
side effects, injury, toxicity or sensitivity reactions including unexpected or
increased incidence and severity thereof. All such information will be treated
as Confidential Information of TearLab.     13.3 Notification of defects      
In the event the Provider becomes aware of any defect in the Product it will
immediately notify TearLab in writing and provide it with a full disclosure of
the defect or non-compliance.     13.4 Recalls

 

  (1) The parties each must notify the other promptly and in writing if any
Product is requested or required to be the subject of a recall, market
withdrawal or correction (Recall).         (2) TearLab is solely responsible for
the handling and disposition of any Recall and will assume all regulatory
responsibility for such matters, including responsibility for all communications
with the relevant Governmental Agencies. MiniFAB shall diligently cooperate with
TearLab in the administration of any recall.         (3) If a Recall is
necessary because the Product does not comply with the relevant Requirements,
and that non-compliance is caused by the fault of the Provider then the Provider
will bear the reasonable cost of the Recall. In all other cases TearLab is
solely responsible for the cost of the Recall.         (4) For the purposes of
clause 13.4(3), ‘reasonable cost’ means those costs incurred as a direct result
of the non-compliance, and which costs are to be reduced to the extent that
TearLab contributed to or failed to reasonably mitigate such costs.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -31- 

   

 

14. Insurance     14.1 Required Insurance from MiniFAB       MiniFAB must take
out and maintain during the Term in respect of both itself and NewFAB:

 

  (1) all insurances required by law, including workers compensation insurance
in accordance with relevant law; and         (2) public liability insurance for
an amount of not less than A$2 Million per claim and in the aggregate.

 

14.2 Required Insurance from TearLab       TearLab must take out and maintain
during the Term:

 

  (1) all insurances required by law, including workers compensation insurance
in accordance with relevant law; and         (2) product liability insurance for
an amount of not less than US$2 Million per claim in the aggregate.

 

14.3 Evidence of insurance       Each party must, if reasonably requested by the
other party, provide the other party with evidence that the each insurance
required to be taken out by the party pursuant to this clause 14 exists and is
current.

 

15. Warranties     15.1 Product warranties       Each of MiniFAB and NewFAB
warrant that

 

  (1) the Product Manufactured under this Agreement will comply with the
Specifications and shall be free from defects in material and workmanship;      
  (2) the facilities for Manufacture of the Product shall be maintained and
operated in compliance with all applicable Regulatory Requirements; and        
(3) all Product shall be Manufactured in compliance with the Specifications.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -32- 

   

 

16. Sub-Contractors

 

  (1) Except with respect to laser ablation and etching and injection moulding
activities, which activities shall be conducted at MiniFAB’s Facility unless
otherwise agreed by the parties, the Provider may engage sub-contractors to
perform the Provider’s obligations under this Agreement upon express prior
written consent of TearLab, which consent shall not be unreasonably withheld.  
      (2) Without limitation, it is agreed that if TearLab is not comfortable
that a proposed sub-contractor has the requisite capabilities and that such
proposed sub-contractor will protect TearLab’s Intellectual Property rights and
that such proposed subcontractor will comply with the terms and conditions set
forth in this Agreement (including assignment of intellectual property), or if
such proposed sub-contractor is involved in the manufacture, development or
commercialization of products competing with the Product, then it shall be
reasonable for TearLab to withhold approval of such proposed sub-contractor.    
    (3) The appointment of sub-contractors shall not affect or diminish the
Provider’s responsibilities and obligations under this Agreement, and the
Provider shall ensure the compliance of each such subcontractor with the
confidentiality obligations and other obligations of the Provider set forth in
this Agreement.

 

17. Term, breach and termination     17.1 Term

 

  (1) This Agreement commences on the Effective Date and continues for an
initial period ending on the End Date.         (2) Either party will have the
right to extend this Agreement for an additional term of five (5) years, which
right is to be exercised by notice in writing to the other party at least 6
months before the End Date, provided that if there has been a significant
movement in the cost of raw materials so as to render the continuation of the
Agreement untenable in the reasonable opinion of MiniFAB, then MiniFAB will give
notice of that fact to TearLab and the parties will negotiate in good faith to
amend the terms to the extent necessary to achieve a sustainable agreement.    
    (3) If this Agreement is extended under clause 17.1(2) then after the
renewal date TearLab will have the option to purchase MiniFAB’s rights to
exclusivity under this Agreement for $1,500,000. The option may be exercised by
giving six (6) months’ notice to MiniFAB.         (4) If this Agreement is
extended under clause 17.1(2) then at the end of that further term this
Agreement shall automatically renew for an additional term of five (5) years,
unless either party provides the other party with a written notice of
non-renewal at least 6 months prior to the end of the then current term.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -33- 

   

 

17.2 Termination for cause - MiniFAB

 

  (1) TearLab commits a material breach of this Agreement and fails to correct
the breach within 60 days after written notice to do so;         (2) TearLab
fails to carry out any material provision of this Agreement and the failure is
not capable of remedy; or         (3) an Insolvency Event occurs in relation to
TearLab.

 

17.3 Termination for cause - TearLab       Notwithstanding clause 17.1, TearLab
may terminate this Agreement effective immediately upon the giving of written
notice to MiniFAB (Defaulting Party) if:

 

  (1) MiniFAB or NewFAB commits a material breach of this Agreement and fails to
correct the breach within 60 days after written notice to do so;         (2)
MiniFAB or NewFAB fails to carry out any material provision of this Agreement
and the failure is not capable of remedy; or         (3) an Insolvency Event
occurs in relation to the MiniFAB or NewFAB.

 

17.4 Effect of termination

 

  (1) Upon termination or expiry of this Agreement for any reason other than due
to an Insolvency Event in relation to TearLab or breach by TearLab:

 

  (a) the Supplier will complete the delivery of all outstanding Purchase
Orders;         (b) TearLab will be bound to purchase and MiniFAB will be bound
to manufacture into Product, sell and supply, the whole of its stock of cards
held by it. This is subject to an upper limit equal to the then outstanding
limit on total orders created by the Upper Limit Rule, with TearLab having an
option to purchase any excess quantity that may be available.

 

  The Supplier will invoice and TearLab will pay for the Product in accordance
with the usual terms of this Agreement.

 

  (2) Upon termination or expiry of this Agreement for any reason:

 

  (a) TearLab must pay all outstanding undisputed invoices for all completed
Purchase Orders; and         (b) each party must immediately return the
Confidential Information of the other party to the other party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -34- 

   

 

  (3) In the event of any termination of this Agreement other than a termination
for cause by MiniFAB under clause 17.2, TearLab shall have the right to require
MiniFAB:

 

  (a) to provide all reasonable assistance as requested by TearLab, including
transfer of technology, materials, information and documentation, to enable
TearLab to manufacture the Product internally or to secure the production and
supply of the Product by a third party contractor (whether or not all or part of
such technology, materials, information and documentation falls within the
MiniFAB Background IP owned by MiniFAB); and         (b) to provide TearLab with
the consultancy services of all key engineering personnel of MiniFAB to effect
or support such transfer of technology and/or the license to MiniFAB Background
IP.

 

    TearLab shall pay MiniFAB for the time spent by MiniFAB’s key personnel in
conducting such technology transfer activities as may be requested by TearLab,
at MiniFAB’s reasonable and customary rates for similar consultancy, and shall
reimburse MiniFAB’s out-of-pocket expenses incurred in conducting such
technology transfer.

 

  (4) Except as provided in clause 17.5, termination is without prejudice to the
rights of either party for any prior breach.

 

17.5 Continuing right to manufacture

 

  (1) The parties acknowledge that if this Agreement is terminated by MiniFAB
prior to the End Date as a result of TearLab being the subject of an Insolvency
Event or breach by TearLab or TearLab’s inability to supply the market, such
premature termination deprives MiniFAB of the opportunity to earn an appropriate
return on its investment in the Products and its expected return from the full
expected performance of this Agreement through its expected term. Accordingly,
this clause provides certain rights to MiniFAB under these scenarios. Both
parties recognize that a significant portion of TearLab’s ability to market and
sell its products is subject to a license and royalty agreement with the
University of California at San Diego (UCSD). Both parties also acknowledge that
no rights conferred in this Agreement can conflict or go beyond the rights
granted to TearLab under its current agreement with UCSD and as amended.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -35- 

   

 

  (2) In recognition of the above, it is agreed that if TearLab ceases to trade
or otherwise ceases to supply the Product to the market for a period of at least
60 days for reasons other than (1) lack of supply of product, or (2) a
regulatory recall or action which prohibits supply into the market, and no new
party acquires the assets to allow it to supply the Product to the market, then
MiniFAB will have the right to make and supply the Product to the existing users
in the global market, and the following provisions will apply from the
termination of this Agreement:

 

  (a) MiniFAB’s obligation under clause 3.3(1) to manufacture the Product
exclusively for TearLab and to sell the Product exclusively to TearLab or its
designee, and not otherwise to manufacture, sell, warehouse or distribute the
Product to any third party shall terminate;         (b) TearLab irrevocably
appoints MiniFAB as its worldwide, non-exclusive distributor to market,
distribute and sell the Base Cards and/or finished Product, for the period
through to 5 years after the End Date commencing from the effective date of
termination of this Agreement;         (c) Unless otherwise agreed by MiniFAB,
TearLab must maintain the regulatory approvals for the Product, and MiniFAB will
reimburse TearLab for the costs and expenses reasonably incurred by TearLab in
maintaining the regulatory approvals;         (d) MiniFAB will manufacture the
Product on behalf of TearLab in accordance with the Regulatory Requirements, and
may market, distribute and sell the Product anywhere in the world, subject to
regulatory approvals; and         (e) MiniFAB will pay TearLab a royalty in
respect of the ongoing use of the TearLab IP and reliance on the regulatory
approvals for the Product equal to 5% of the price received by MiniFAB for the
Product, net of any tax (excluding income tax), excise or other governmental
charge upon or in relation to the sale of the Product (less any amounts payable
to UCSD under the licence contemplated in clause 9.8(2)), plus an amount
equivalent to any amount payable by TearLab to UCSD in respect of the sales of
the Product by MiniFAB, such royalty to be calculated and paid on a monthly in
arrears basis.

 

17.6 Survival       All clauses that by their nature survive expiration or
termination of this Agreement will remain in force. For the avoidance of doubt,
clauses 1, 1.1, 9.1, 9.6, 9.7(2), 9.8, 13.1, 13.4, 15, 9.2, 17, 18, 19, 20, 22
and 23 survive termination.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -36- 

   

 

18. Liability and Indemnity     18.1 Indemnity by TearLab       TearLab shall
indemnify MiniFAB and NewFAB and their Representatives against ail Losses
incurred by any of them as result of claims by third persons against any of them
arising directly or indirectly as a result of:

 

  (1) any grossly negligent, unlawful, fraudulent or wilful misconduct committed
by TearLab or its Representatives in the performance of this Agreement;        
(2) the marketing, promotion, sale or supply of the Product by TearLab; or      
  (3) TearLab’s failure to obtain, maintain or comply in any respect with any
Registrations,

 

  except, in each case, to the extent Losses result from any event described in
clause 18.2.     18.2 Indemnity by MiniFAB       MiniFAB shall indemnify TearLab
and its Representatives against all Losses incurred by them as a result of
claims by third persons against TearLab arising directly or indirectly, to the
extent resulting from:

 

  (1) any grossly negligent, unlawful, fraudulent or wilful misconduct committed
by the MiniFAB or NewFAB or their Representatives in the performance of this
Agreement;         (2) any manufacturing defect in any Product supplied to
TearLab, or any failure of any Product to conform to the Specifications; or    
    (3) the failure to obtain and maintain all necessary governmental permits
for the development and manufacture of Product hereunder,

 

  except, in each case, to the extent Losses result from any event described in
clause 18.1.     18.3 General provisions applicable to indemnities

 

  (1) A party (the “Indemnitee”) that intends to claim indemnification under
this clause 18 shall promptly notify the other party (the “Indemnitor”) of any
claim, demand, action or other proceeding for which the Indemnitee intends to
claim such indemnification.         (2) The Indemnitor shall have the right to
assume and control the defense thereof with counsel selected by the Indemnitor;
provided, however, that the Indemnitee shall have the right to retain its own
counsel to participate in the defense, subject to Indemnitor’s right to control
the defense.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -37- 

   

 

  (3) The indemnity obligations under this clause 18 shall not apply to amounts
paid in settlement of any Loss if such settlement is effected without the prior
express written consent of the Indemnitor, which consent shall not be
unreasonably withheld or delayed.         (4) The failure to deliver notice to
the Indemnitor within a reasonable time after notice of any relevant claim, or
the commencement of any such action or other proceeding shall not relieve such
Indemnitor of all liability to the Indemnitee under this clause 18 with respect
thereto, but if such failure is prejudicial to the Indemnitor’s ability to
defend such claim, and if such prejudice results in Losses that otherwise would
likely have been avoided or reduced if timely notice had been given, then the
Indemnitor shall be relieved of said part of the Losses.         (5) The
Indemnitor may not settle or otherwise consent to an adverse judgment in any
such claim, that diminishes the rights or interests of the Indemnitee without
the prior express written consent of the Indemnitee, which consent shall not be
unreasonably withheld or delayed (it being understood that no consent by the
Indemnitee is required for the Indemnitor to obtain a full release of all claims
by a third person against an Indemnitee in exchange solely for the payment of a
settlement amount by Indemnitor).         (6) The Indemnitee, its employees and
agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any claim covered by this clause 18.    
    (7) The indemnities contained in this clause 18 do not negate the obligation
of the party having the benefit of such indemnity to mitigate its Losses: and
are continuing obligations on each party, separate and independent of any other
obligation.

 

18.4 No consequential damages       Except for any liability under clause 19 or
the indemnity provided under clauses 18.1 or 18.2, to the extent permitted by
law, neither party will be liable to the other party in any circumstances for
any special, incidental, punitive, exemplary, consequential or any other
indirect loss or damage, or in any event for any loss of revenue, loss of
production, loss of profit or loss of data.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -38- 

   

 

19. Confidentiality     19.1 Prohibited acts       Neither party may, without
the other party’s prior written consent, copy or disclose or cause to be copied
or disclosed any Confidential Information of the other party other than to the
extent that such Confidential Information must be disclosed:

 

  (1) to the party’s sub-contractors, employees, legal advisers, auditors,
investors or other consultants in order for this Agreement to be performed,
provided that the recipients of the information undertake in writing to the
party to keep that information strictly confidential; or         (2) to
Regulatory Authorities as required to obtain or maintain any regulatory
approvals.

 

19.2 Permitted uses       Each party may only make use of Confidential
Information of the other party to the extent necessary to enable the party to
perform its obligations or exercise its rights under this Agreement.     19.3
Excluded Information       For the purposes of this clause, Confidential
Information does not include any information which the receiving party can
establish:

 

  (1) was in the public domain when it was disclosed to the receiving party;    
    (2) becomes, after being disclosed to the receiving party, part of the
public domain, except through disclosure contrary to this Agreement;         (3)
was already in the receiving party’s possession when it was disclosed to the
receiving party and was not otherwise acquired from the other party directly or
indirectly; or         (4) was lawfully disclosed to the receiving party by a
third party having the unrestricted legal right to disclose that information
without requiring the maintenance of confidentiality.

 

  Prior to making a disclosure of information which the receiving party alleges
is no longer or never was Confidential Information by virtue of falling within
one of the above exceptions, the receiving party must give to the other party 10
Business Days’ notice of the proposed disclosure and the reasons for the
exception applying,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -39- 

   

 

19.4 Compulsory disclosures       The obligations of confidentiality in this
clause do not apply to a receiving party where the receiving party is required
under the lawful compulsion of any court, tribunal, authority or regulatory body
to disclose any Confidential Information of the other party. Provided that
before a party discloses any Confidential Information pursuant to the foregoing
it must provide the other party with reasonable notice to enable it to seek a
protective court order or other remedy in respect of the Confidential
Information, and it must provide the other party with all assistance and
co-operation which the other party considers necessary to obtain such protective
court order or other remedy.     19.5 Protection of information       Each party
must notify the other party in writing immediately upon the discovery of arty
apparent unauthorised use or disclosure of any Confidential Information and take
all reasonable steps to enforce the confidentiality obligations imposed or
required to be imposed by this clause 19 including diligently prosecuting at its
cost any breach or threatened breach of any such confidentiality obligations by
any person to whom it has disclosed or allowed access to the Confidential
Information or at the other party’s option making all reasonable efforts to
assist the other party to help regain possession of the Confidential Information
and prevent any further unauthorised disclosure or use.     19.6 Confidentiality
of agreement       The parties must maintain absolute confidentiality concerning
the existence and subject matter of this Agreement and no public announcement or
communication relating to the negotiations of the parties or the existence,
subject matter or terms of this Agreement may be made or authorised by a party
without the prior written approval of the other party except that the following
disclosures may be made in relation to this Agreement:

 

  (1) by either party to its sub-contractors, employees, auditors, consultants,
professional advisers, bankers, financial advisers, financiers, investors and
potential investors upon those persons undertaking to keep confidential any
information so disclosed; or         (2) to comply with any applicable law or
requirement of any Governmental Agency or of any public stock exchange on which
shares of the disclosing party are listed.

 

19.7 Return of Confidential information       Each party agrees that on
termination or expiration of this Agreement it will deliver to that other party
any and all materials containing or embodying that other party’s Confidential
Information and any copies thereof; provided that each party shall be entitled
to retain one (1) copy of the other party’s Confidential Information, to be kept
at such party’s legal files for use solely for the purpose of ensuring continued
compliance with the terms of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -40- 

   

 

20. Disputes     20.1 Attempt to Settle       If a dispute arises between the
parties in connection with this Agreement then the parties must use all
reasonable endeavours acting in good faith to settle the dispute as soon as
practicable.     20.2 Limitations on Court Proceedings       A party must not
commence court proceedings in relation to a dispute arising in connection with
this Agreement until it has exhausted the procedures in this clause 20, unless
the party seeks urgent interlocutory relief.     20.3 Disputes relating to
Products       If the dispute relates to whether or not a particular Product
meets the relevant Specifications and the Regulatory Requirements, then the
parties must submit the dispute to an independent laboratory, which will act as
an expert in determining whether or not the Product meets the relevant
Specifications and the Regulatory Requirements; provided, however, that if it is
not technically feasible to make such independent laboratory determination in
connection with a particular dispute (e.g., if insufficient number of samples of
a relevant lot of Product is available), then such dispute shall be determined
by arbitration under clause 20.5.     20.4 Other disputes       If a dispute
does not relate to whether or not a particular Product meets the relevant
Specifications and the Regulatory Requirements and the parties are unable in
good faith to settle the dispute within 20 Business Days after the dispute
arose, then either party may submit the matter to arbitration under clause 20.5.
    20.5 Arbitration

 

  (1) If any dispute arises under, or in connection with, this Agreement and/or
in connection with any breach or alleged breach of this Agreement, and such
matter is not resolved pursuant to clause 20.1 or 20.3 or by other agreement of
the parties, such matter shall be finally resolved through binding arbitration
as set forth in this clause 20.5. Either party may initiate arbitration of such
a matter, and the party initiating arbitration of such dispute must give to the
other party or parties to the dispute notice specifying the dispute and
requiring its resolution under this clause 20.5 (Notice of Dispute). Such Notice
of Dispute shall be given in accordance with the arbitration rules specified
under this clause 20.5.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -41- 

   

 

  (2) Each such dispute is by this clause 20.5 referred to binding arbitration
for final resolution. The arbitration must be conducted in:

 

  (a) Melbourne, Australia if the Notice of Dispute is given by TearLab; and    
    (b) San Diego California, USA, if the Notice of Dispute is given by MiniFAB.

 

  (3) If the parties have not agreed upon the arbitrator within 7 days after the
Notice of Dispute is given, the arbitrator will be appointed in accordance with
the then-current rules of the International Centre for Dispute Resolution.      
  (4) The arbitrator must not be a present or former member, officer, employee
or agent of a party to the dispute or a person who has acted as a mediator or
advised any party in connection with the dispute.         (5) The arbitration
shall be conducted in accordance with the then-current rules of the
International Centre for Dispute Resolution by one (1) arbitrator appointed in
accordance with such rules. The arbitrator shall determine what discovery will
be permitted, consistent with the goal of limiting the cost and time which the
parties must expend for discovery; provided the arbitrator shall permit such
discovery as the arbitrator deems necessary to permit an equitable resolution of
the dispute. The arbitrator shall not order or require discovery against either
party of a type or scope that is not permitted against the other party. The
costs of the arbitration, including administrative and arbitrators’ fees, shall
be shared equally by the parties, and each party shall bear its own costs and
attorneys’ and witness’ fees incurred in connection with the arbitration. Any
arbitration subject to this Article shall be completed within one (1) year from
the filing of notice of a request for such arbitration. No punitive damages may
be granted by the arbitrator. The arbitration proceedings and the decision shall
not be made public without the joint consent of the parties, and each party
shall maintain the confidentiality of such proceedings and decision unless
otherwise permitted by the other party, except to the extent (and solely to the
extent) either party is required to disclose such information by applicable
securities or other laws. The parties agree that the decision shall be the sole,
exclusive and binding remedy between them regarding any and all disputes,
controversies, claims and counterclaims presented to the arbitrator. Any award
may be entered in a court of competent jurisdiction for a judicial recognition
of the decision and applicable orders of enforcement, and either party may apply
to any court of competent jurisdiction for appropriate temporary injunctive
relief pending resolution of any arbitration proceeding. The arbitrator shall
provide a written arbitration award setting forth the arbitrator’s findings on
material questions of law and of fact, including references to the evidence on
which the findings of fact were based. Each party may be represented by a
qualified legal practitioner or other representative.         (6) This clause
20.5 applies even where the Agreement is otherwise void or voidable.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -42- 

   

 

20.6 Continuing Obligations       Except as specifically provided in this
Agreement, the parties must continue to perform their obligations under this
Agreement despite the existence of a dispute or any steps being taken under this
clause 20.

 

21. Force Majeure     21.1 Party not liable       Where a party is required
under this Agreement to perform an obligation or do any act or thing by a
designated time or date (Obligation), the party is not liable for any delay in
performing or for failure to perform an Obligation where the delay or failure
arises from Force Majeure and that party has complied with this clause.     21.2
Notice of Force Majeure       A party who claims Force Majeure must

 

  (1) give the other party prompt notice of the Force Majeure with reasonably
full particulars and an estimate of the extent and duration of its delay in
performance, or inability to perform; and

 

21.3 Termination in case of Force Majeure       If the delay continues beyond 30
days after the notice given under clause 21.2, the parties must meet to discuss
in good faith a mutually satisfactory resolution of the problem and, if unable
to achieve such a resolution within a further 60 days, either party may elect to
terminate this Agreement by 30 days’ prior written notice to the other.

 

22. Notices     22.1 A notice or other communication connected with this
Agreement (Notice) has no legal effect unless it is in writing.     22.2 In
addition to any other method of service provided by law, the Notice may be:

 

  (1) sent by prepaid post to the address of the addressee set out in this
Agreement or subsequently notified;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -43- 

   

 

  (2) sent by facsimile to the facsimile number of the addressee;         (3)
sent via email to the email address of the addressee; or         (4) delivered
at the address of the addressee set out in this Agreement or subsequently
notified.

 

22.3 If the Notice is sent or delivered in a manner provided by clause 22.2, it
must be treated as given to and received by the party to which it is addressed:

 

  (1) if sent by facsimile or email, on the next Business Day at the place of
receipt, unless a transmission failure notice is received by the sender; or    
    (2) if sent by post or otherwise, upon receipt by the addressee.

 

22.4 Despite clause 22.3(1):

 

  (1) a facsimile is not treated as given or received unless at the end of the
transmission the sender’s facsimile machine issues a report confirming the
transmission of the number of pages in the Notice;         (2) a facsimile is
not treated as given or received if it is not received in full and in legible
form and the addressee notifies the sender of that fact by the close of the
Business Day on which it would otherwise be treated as given and received.

 

23. General     23.1 Communication       Each party will on an ongoing basis by
fully responsive to requests from the other for approvals or the provision of
information relevant to the first party’s activities under the Agreement.    
23.2 Further assurance       Each party must promptly at its own cost do all
things (including executing and if necessary delivering all documents) necessary
or desirable to give full effect to this Agreement, to the extent commercially
reasonable to do so.     23.3 Entire understanding       This Agreement is the
entire agreement and understanding between the parties on everything connected
with the subject matter of this Agreement and supersedes any prior agreement or
understanding on anything connected with that subject matter on the
going-forward basis from the Effective Date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -44- 

   

 

23.4 Variation       An amendment or variation to this Agreement is not
effective unless it is in writing and signed by the parties.     23.5 Assignment
within corporate structure       Neither party may assign its right or
obligations under this Agreement without the consent of the other party, except
where the assignee is related body corporate to the assignor. In this clause,
where a body corporate is: (a) a holding company of another body corporate; or
(b) a subsidiary of another body corporate; or (c) a subsidiary of a holding
company of another body corporate; the first-mentioned body and the other body
are related to each other.     23.6 No assignment of bare IP       TearLab may
not assign the benefit of any Intellectual Property rights granted by MiniFAB or
NewFAB under this Agreement independent of the obligations of this Agreement
without the written consent of MiniFAB, which may be given on such terms as it
reasonably considers necessary to protect its right under this Agreement.    
23.7 Waiver       A party’s failure or delay to exercise a power or right does
not operate as a waiver of that power or right. The exercise of a power or right
does not preclude either its exercise in the future or the exercise of any other
power or right. A waiver is not effective unless it is in writing. Waiver of a
power or right is effective only in respect of the specific instance to which it
relates and for the specific purpose for which it is given.     23.8 Costs and
outlays       Each party must pay its own costs and outlays connected with the
negotiation, preparation and execution of this Agreement.     23.9 Governing law
and jurisdiction       This Agreement shall be governed and construed in
accordance with the laws of England, United Kingdom     23.10 Affiliates Actions
      Each party will ensure that none of its affiliates takes any action which
is inconsistent with that Party’s obligations under this Agreement, or which if
it was done or not done under this Agreement by that party would amount to a
breach of this Agreement by that party.

 

[Signature page follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -45- 

   



 

Executed as an agreement.           Executed by MINIFAB (AUST) PTY LTD     in
accordance with section 127 of the     Corporations Act 2001:           /s/
Michael Wilkinson   /s/ Erol Harvey Director/company secretary   Director      
Michael Wilkinson   Erol Harvey Name of director/company secretary   Name of
director (BLOCK LETTERS)   (BLOCK LETTERS)       Signed for and on behalf of
TearLab     Research, Inc. by its authorized     representative in the presence
of:           /s/ Wes Brazell   /s/ Seph Jensen Signature of witness   Signature
of authorised representative       Wes Brazell   Seph Jensen Name of witness  
Name of authorised representative (BLOCK LETTERS)   (BLOCK LETTERS)       940 S.
Kimball, Southlake, TX, USA     Address of witness    

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -46- 

   



 

Schedule 1 - Pricing Schedule

 

2. Price

 

Both parties acknowledge the need for a pricing transition structure to address
the pricing mechanisms under the Original Agreement as well as the existing
inventory as of the date of the Agreement. The Initial TCI Card Volume and the
Transition Payments noted below represent complete disposition of any pricing
adjustments from the Original Agreement. In addition, the Initial TCI Card
Volume up to [***] units are for the first units of product purchased in the
aggregate without regard to year. After an aggregate of [***] products are
purchased, the price of all units will revert to $[***] per unit until the Final
Tier Trigger is reached.

 

The Price for each Product is as set out in the tables below.

 

Initial TCI Card Volume*  TCI Card Price USD [***]  [***]      [***]  [***]     
[***]  [***]      [***]  [***]

 

* The ‘Final Tier Trigger’ is reached on the earlier of:

 

  (1) the date when the annual card volume in any twelve (12) month period
exceeds 4,500,000 cards; or         (2) March 31, 2018

 

All sales of cards from MiniFAB to TearLab made after the date on which the
Final Tier Trigger occurs will be based on the Final Tier pricing set out in the
table below.

 

Final Tier TCI Card Volume**  TCI Card Price USD [***]  [***]      [***]  [***]
     [***]  [***]      [***]  [***]

 

** TCI Card Price per Product will be determined at the end of each month, by
reference to the relevant Final Tier TCI Card Volume to be applicable to orders
placed in the following month based on the total number of Products ordered in
the rolling twelve (12) month period ending on the last day of the expiring
month.

 

The Transition Payments to be made by TearLab to MiniFab are set out in the
table below.

 

Transition Payment Timing  Amount USD [***]  [***]      [***]  [***]      [***] 
[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -47- 

   



 

Schedule 2

Base Card

 

Name

 

Osmolarity Tear Collection Interface Base Chip (Base TCI cards)

 

Description

 

A Base Test Card for collecting tear fluid and measuring osmolarity, as more
particularly described in the applicable Requirements Definitions and
Specifications.

 

Osmolarity Base Test Chip means the tear collection device, without capsule and
packaging, developed by MiniFAB and TearLab to measure osmolarity. The
osmolarity test card (TCI card interface) is described in PRD0001 (A copy of
which is annexed to this Agreement).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -48- 

   



 

Schedule 3

Finished Product

 

Name

 

Osmolarity Test Cards (TCI cards)

 

Description

 

A Test Card for measuring osmolarity, as more particularly described in the
applicable Requirements Definitions and Specifications.

 

Osmolarity Test Card means the tear collection device developed by MiniFAB and
TearLab to measure osmolarity. The osmolarity test card (TCI card interface) is
described in PRD0001 (A copy of which is annexed to this Agreement).

 

All price and cost information is based on a tested and packaged osmolarity test
card, packaged and configured as mutually agreed.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -49- 

   

 

Schedule 4

Deed Poll of Accession

 

Deed Poll dated

 

Name

 

Address

 

(Acceding Party)

 

Introduction

 

This deed poll is supplemental to the Manufacturing and Supply Agreement between
MiniFAB (Aust) Pty Ltd and TearLab Research, Inc. (TearLab) dated on or about
[date] (Manufacturing and Supply Agreement).

 

Operative part

 

1. The Acceding Party confirms that it has been supplied with a copy of the
Manufacturing and Supply Agreement and covenants with all present parties to the
Manufacturing and Supply Agreement (whether original or by accession)
(“Parties’’) to observe, perform and be bound by the Manufacturing and Supply
Agreement so that the Acceding Party is deemed, from the date on which a copy of
this deed poll is delivered to TearLab, to be a party to the Manufacturing and
Supply Agreement.     2 This deed poll is governed in accordance with the laws
of England, United Kingdom.     3. The Acceding Party’s address details for
services of notices under the Manufacturing and Supply Agreement are:

 

 

Name: #Company name#’ Attention: #name# Address: #address# Facsimile no: #fax
number# Electronic mail address: #email address#

 

Executed as a deed poll.

 

[Insert appropriate execution clause]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -50- 

   

 

Annexure A

Requirement Definitions of Product

 

[#To be inserted]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -51- 

   

 

Annexure B

Specifications for Product

 

[# To be inserted]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -52- 

   

 

Annexure C

Manufacturing Plan Version 1.1

 

[#To be inserted]

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 -53- 

   

